Title: Thomas Eston Randolph to Thomas Jefferson, 21 June 1817
From: Randolph, Thomas Eston
To: Jefferson, Thomas


          
            Dear Sir
            Ashton
21st June 1817
          
          I cannot furnish the account you require without the use of the Day book, which is always kept at the Mill—but I will endeavour to send it in time for you to write tomorrow—   The flour is paid in full, except a balance of 1 bar—9 ℔ which is in the Mill, subject to your order
          
            very Afftly Yours
            Thos Eston Randolph
          
        